Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: A process for preparing a dry dairy composition, the process comprising (i) adding from about 25 to about 750 ppm green tea extract polyphenols to a dairy product to form a fluid dairy composition, wherein the fluid dairy composition comprises: from about 3 to about 7 wt. % protein; from about 1.5 to about 3.5 wt. % carbohydrates; and less than or equal to about 0.5 wt. % lactose; (ii) removing at least a portion of water from the fluid dairy composition to form a concentrated dairy composition; and (iii) drying the concentrated dairy composition to form the dry dairy composition, wherein the dry dairy composition comprises: from about 40 to about 65 wt. % protein; from about 15 to about 30 wt. % carbohydrates; less than or equal to about 1 wt. % lactose; and from about 250 to about 7500 ppm polyphenols is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
October 20, 2021